           Case 1:19-cv-01230-DAD-EPG Document 14 Filed 06/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11     WILLIAM COBINE,                                       Case No. 1:19-cv-01230-NONE-EPG

12                     Plaintiff,
                                                             ORDER RE: STIPULATED REQUEST FOR
13             v.                                            DISMISSAL OF ENTIRE ACTION WITH
                                                             PREJUDICE
14     MCCARTHY BUILDING COMPANIES,
       INC.,
15                                                           (ECF No. 13)
                       Defendant.
16

17

18          Plaintiff, William Cobine, and Defendant, McCarthy Building Companies, Inc., have

19    filed a stipulation to dismiss the entire action with prejudice (ECF No. 13). In light of the

20    stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A);

21    Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the

22     Court is respectfully directed to close this case.
     IT IS SO ORDERED.
23

24      Dated:      June 17, 2020                                /s/
                                                            UNITED STATES MAGISTRATE JUDGE
25

26
27

28
